Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claims 4, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baggett et al. (US Pub. 20170116275) in view of Siddiqui et al. (US Pub. 20200349161) and further in view of Xiong et al. (US Pub. 20120109873).
Referring to claim 1, Baggett discloses a method of evaluating a performance of a query, the method comprising: 
determining, by one or more processors, a risk of selecting an access path for a query which provides a performance of the query that does not exceed a performance threshold [par. 42; a risk is determined for an access plan generated based on default filter factor estimates for a query]; 
determining, by the one or more processors, that the risk exceeds a risk threshold [par. 42; the risk is compared to a predetermined threshold value]; 
based on the risk exceeding the risk threshold and using a...optimizer..., determining, by the one or more processors, first costs of access paths for the query [par. 42; if the risk for an access plan is greater than the predetermined threshold value, a multi-index plan is asserted, where the multi-index plan comprises a lowest cost index]; 
using a cost-based database optimizer, determining, by the one or more processors, second costs of the access paths for the query [par. 42; the multi-index plan is cost-based and comprises a second index];
...operating on the first costs and the second costs, selecting, by the one or more processors, a final access path for the query from the access paths [pars. 39 and 42; many alternative execution plans are generated that satisfy the query; the execution plan with the smallest estimated execution cost is chosen based on the multi-index plan].
Baggett does not appear to explicitly disclose that the optimizer for determining the first costs is a machine learning optimizer that employs a machine learning system; and using a strong classifier operating on the first costs and the second costs.
However, Siddiqui discloses that the optimizer for determining the first costs is a machine learning optimizer that employs a machine learning system; and using a...classifier operating on the first costs and the second costs [pars. 28, 36, 59, and 119; a plurality of machine learning models including a support-vector machine (i.e., a classifier) are used to estimate resource consumption (i.e., cost) for different execution plans for executing a query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query optimization taught by Baggett so that the multi-index plan is generated using a plurality of machine learning models as taught by Siddiqui. The motivation for doing so would have been to provide high accuracy and high coverage in determining resource consumption estimates [Siddiqui, par. 28].
Baggett and Siddiqui do not appear to explicitly disclose that the classifier is a strong classifier.
However, Xiong discloses that the classifier is a strong classifier [par. 23; a set of weak learners can be combined to obtain a strong classifier with good performance].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query optimization taught by the combination of Baggett and Siddiqui so that the plurality of machine learning models includes a strong classifier as taught by Xiong. The motivation for doing so would have been to provide better performance [Xiong, par. 23].
Referring to claim 2, Baggett discloses performing, by the one or more processors, the determining the risk and the determining that the risk exceeds the risk threshold by using a potential error module [par. 42; the risk is compared to the predetermined threshold factor using an uncertainty factor]. Siddiqui discloses sending the final access path as feedback to enhance the potential error module and the machine learning system [pars. 28, 38, and 59; runtime results associated with the selected execution plan is provided as feedback to the plurality of machine learning models; see also Bagget par. 44, disclosing that the uncertainty factor is calculated based on saved statistics].
Referring to claim 3, Baggett discloses prior to the determining the risk, receiving, by the one or more processors, the query; and parsing, by the one or more processors, the query, wherein the query in the determining the risk, the determining the first costs, the determining the second costs, and the selecting the final access path is the parsed query [pars. 38 and 39; the query is parsed before the alternative execution plans are generated].
Referring to claim 5, Baggett discloses providing a first performance of the query using the final access path that exceeds a second performance of the query using another access path determined by the cost-based database optimizer, without using the machine learning system, and without using the strong classifier [par. 42; note the multi-index access plan comprising the first and second indexes, where the first index is the lowest cost index and the second index is a backup index].
Referring to claim 6, Baggett discloses wherein the determining the risk includes: receiving historical training data for a risk prediction model; and based on the historical training data and using the risk prediction model and a logical classifier, the machine learning optimizer determining the risk of selecting the access path for the query which provides the performance of the query that does not exceed the performance threshold [pars. 42 and 44; the risk is compared to the predetermined threshold factor using an uncertainty factor, where the uncertainty factor is calculated based on saved statistics; see also pars. 38, 59, and 119 of Siddiqui, disclosing the plurality of machine learning models including a support-vector machine (i.e., a classifier) that are trained using historical query executions].
Referring to claim 7, Xiong discloses wherein the selecting the final access path for the query includes employing a machine learning algorithm that uses a boosted classifier to select the final access path based on a combination of the first costs and the second costs [par. 23; note boosted approach for final performance].
Referring to claim 8, Baggett discloses providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement the determining the risk, the determining that the risk exceeds the risk threshold, the determining the first costs of the access paths, the determining the second costs of the access paths, and the selecting the final access path [pars. 31-33; note service-oriented architecture comprising database management system that implements query optimization].
Referring to claim 9, see at least the rejection for claim 1. Baggett further discloses a computer program product comprising: a computer readable storage medium having computer readable program code stored on the computer readable storage medium, the computer readable program code being executed by a central processing unit (CPU) of a computer system to cause the computer system to perform the claimed method [fig. 1, server 10 comprising processor 34 and memory 36].
Referring to claim 10, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 3.
Referring to claim 13, see the rejection for claim 5.
Referring to claim 14, see the rejection for claim 6.
Referring to claim 15, see at least the rejection for claim 1. Baggett further discloses a computer system comprising: a central processing unit (CPU); a memory coupled to the CPU; and a computer readable storage medium coupled to the CPU, the computer readable storage medium containing instructions that are executed by the CPU via the memory to implement the claimed method [fig. 1, server 10 comprising processor 34 and memory 36].
Referring to claim 16, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 3.
Referring to claim 19, see the rejection for claim 5.
Referring to claim 20, see the rejection for claim 6.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (US Pub. 20200210387) discloses query optimization using historical data and feedback.
Heinz et al. (US Pub. 20150286684) discloses using feedback to correct errors.
Pieck et al. (US Pub. 20200320100) discloses a boosted classifier.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157